
	
		I
		111th CONGRESS
		1st Session
		H. R. 765
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Heller (for
			 himself, Ms. Berkley, and
			 Ms. Titus) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the Nellis Dunes National Off-Highway
		  Vehicle Recreation Area, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nellis Dunes National Off-Highway
			 Vehicle Recreation Area Act of 2009.
		2.Conveyance of
			 property to Clark County, Nevada
			(a)ConveyanceAs
			 soon as practicable after the date of enactment of this Act, the Secretary of
			 the Interior shall convey to Clark County, Nevada, subject to valid existing
			 rights, for no consideration, all right, title, and interest of the United
			 States in and to the land described in subsection (b).
			(b)MapThe
			 land to be conveyed under subsection (a) is the approximately 1,150 acres of
			 land as depicted on the map titled Clark County OHV Recreation
			 Park and dated July 2008.
			(c)Use of
			 land
				(1)In
			 generalThe parcels of land conveyed under subsection (a)—
					(A)shall be used by
			 Clark County—
						(i)to
			 provide a suitable location for the establishment of a centralized off road
			 vehicle recreation park in Clark County, Nevada;
						(ii)to
			 provide the public with opportunities for off road vehicle recreation including
			 a location for races, competitive events, training and other commercial support
			 services; and
						(iii)to
			 provide a designated area and facilities that will discourage unauthorized use
			 of off-highway vehicles in areas that have been identified as environmentally
			 sensitive lands by the Federal, State, and Clark County agencies; and
						(B)shall not be
			 disposed of by the county.
					(2)ReversionIf
			 Clark County ceases to use any parcel for the purposes described in subsection
			 (a)—
					(A)title to the
			 parcel shall revert to the United States, at the option of the United States;
			 and
					(B)Clark County,
			 Nevada, shall be responsible for any reclamation necessary to revert the parcel
			 to the United States.
					(d)Additional terms
			 and conditionsThe Secretary of the Interior may require such
			 additional terms and conditions in connection with the conveyance as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
			(e)EasementThe
			 United States hereby reserves a right of flight for the passage of aircraft in
			 the airspace above the surface of the lands conveyed to Clark County identified
			 under this section together with the right to cause in such air space such
			 noise, vibration, smoke, and other effects as may be inherent in operation of
			 aircraft landing at or taking off from Nellis Air Force Base, Nevada.
			3.Special
			 designation of the Nellis Dunes National Off-Highway Vehicle Recreation Area in
			 Clark County, Nevada
			(a)In
			 generalThe area commonly known and managed as Nellis Dunes in
			 the Bureau of Land Management Resource Management Plan shall be designated the
			 Nellis Dunes National Off-Highway Vehicle Recreation
			 Area.
			(b)Management
			 planThe Bureau of Land Management may develop a special
			 management plan for the area to enhance the safe off-highway vehicle recreation
			 use.
			4.Transfer of
			 administrative jurisdiction to Nellis Air Force Base
			(a)In
			 generalAdministrative jurisdiction over the parcel of land
			 identified on the map referred to in subsection (b) is transferred from the
			 Bureau of Land Management to the Department of the Air Force for the use of
			 Nellis Air Force Base.
			(b)Description of
			 landThe land referred to in subsection (a) is the land
			 administered by the Bureau of Land Management and generally depicted on the map
			 titled Nellis Air Force Base Additions August 2008.
			(c)Use of
			 landThe parcel of land described in subsection (b) shall be used
			 by Air Force for the enlargement and protection of Nellis Air Force
			 Base.
			
